ANDERSON, C. J.
(1, 2) This appeal was not only taken more than six months after the rendition of the judgment, but more than six months after the approval of the act of September 22, 1915, p. 711, which said act provides that appeals must be taken within six months. True, the judgment was rendered before the enactment of the statute above cited, but this statute relates to a remedy, and does not affect a vested right, and applies to all appeals so as to require that they be taken within six months thereafter notwithstanding the judgment was rendered prior to the enactment of the statute.—Poull & Co. v. Foy-Hays Co., 159 Ala. 458, 48 South. 785, and cases there cited; Jefferson County Savings Bank v. Barbour, 191 Ala. 238, 68 South. 43. The last enactment was not applied in the Poull Case, supra, for the reason that section 10 of the Code saved it from the operation of other sections of the Code, but section 10 does not apply to acts of the Legislature subsequent to the Code, and said case is *675an authority that the act in question applies to appeals from existing judgments. We made a ruling similar to this upon a motion in the case of McCrary v. Donald, but as to which no opinion was prepared. Motion Docket 54, p. 265.
The appeal is dismissed.
McClellan, Sayre, and Gardner, JJ., concur.